—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 14, 1990, convicting defendant, upon a plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
On March 22, 1989, a search of the defendant’s duffle bag revealed over a pound of cocaine. Before a hearing was held on defendant’s motion to suppress the evidence, the defendant pleaded guilty after consulting assigned counsel. Defendant was released on his own recognizance, based on a promise to cooperate, but thereafter failed to appear for sentencing. Following his return on a bench warrant, defendant, represented by new counsel, moved to withdraw his plea, claiming that he did not have actual knowledge that there was cocaine in the duffle bag and that he had not been informed by prior counsel that the People had to prove the element of knowledge.
Contrary to defendant’s contention, the trial court, which was entitled to rely on the plea colloquy, which satisfactorily established defendant’s guilt, did not abuse its discretion in denying defendant’s motion without a hearing (People v Ramos, 63 NY2d 640). Concur—Ellerin, J. P., Ross, Asch, Kassal and Rubin, JJ.